DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second compartment comprising a cardboard shredder that feeds a compactor must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The second compartment comprising a cardboard shredder that feeds a compactor is not described in a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  To decide whether the disclosure does not satisfy the enablement requirement, and whether any experimentation is undue, the Examiner has weighed in particular the following factors set forth in In re Wands 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).   In this case the disclosure does not provide any direction as to how a shredder and compactor would be formed within the receptacle structure as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 recites the limitation "the trash".  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is rejected by virtue of its dependency on claim 4.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 5, 6, 15, 17, 18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 2, 3, 6, 15, 17, 18, and 20, defining an “item to be picked up” does not further limit the claimed receptacle recited in the independent claims because an item placed inside the receptacle does not impart any structure to the receptacle.
Regarding claim 5, defining that compacted trash is sanitized within the receptacle does not further limit the claimed receptacle recited in the independent claims because the act of sanitizing trash does not impart any structure to the receptacle.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartman U.S. Patent No. 10,783,599.
Regarding claim 1, Hartman discloses a multi-use package receptacle (200) for deliveries to and pickups from a home or business, the receptacle comprising: a first compartment (210) for receiving a package delivered from a delivery service; a second compartment (210) for receiving an item to be picked up by a pickup service (Figure 2A); an access control unit configured to lock and unlock the first and second compartments (column 3, lines 30-42), wherein the access control unit grants access to both the first and second compartments to a user associated with the home or business, and the access control unit grants access to the first compartment to a verified delivery service and grants access to the second compartment to a verified pickup service (column 5, lines 43-67).
Regarding claim 8, Hartman discloses a receptacle further comprising an indicator to uniquely identify the home and is used to verify correct delivery or pickup location (column 6, lines 51-62).
Regarding claim 9, Hartman discloses a receptacle wherein the indicator is configured to be automatically read by a vehicle of the delivery service and by a vehicle of the pickup service (column 6, lines 49-53).
Regarding claim 11, Hartman discloses a receptacle wherein the access control unit grant access to the delivery service in response to a wireless signal generated by a device carried by a delivery vehicle or pickup vehicle (column 6, line 63 through column 7, line 5).
Regarding claim 12, Hartman discloses a receptacle further comprising an alarm configured to alert the user of at least of a package delivery , an item pickup, and tampering with the receptacle (column 7, lines 6-15).
Regarding claim 13, Hartman discloses a receptacle wherein the first and second compartments are configured to cooperate with a robotic delivery mechanism of a delivery vehicle and pickup vehicle respectively (column 5, lines 43-67).
Regarding claim 14, Hartman discloses a receptacle wherein the access control unit is powered by a battery that is recharged by a solar panel (206; column 5, lines 30-42).
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman.
Claims 16 and 19 have limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  The claims however disclose a set of first compartments for receiving packages delivered from a delivery service; 51Docket No. HLL21002 a set of second compartments for receiving items to be picked up by a pickup service; an access control unit configured to lock and unlock each of the first and second compartments, wherein the access control unit grants access to one of the first or second compartments to a user associated with the neighborhood so that the user can retrieve a package from the first compartments or drop a package into the second compartments, and the access control unit grants access to the first compartments to a verified delivery service and grants access to the second compartments to a verified pickup service.
Hartman fails to explicitly disclose a receptacle comprising a set of first compartments and a set of second compartments.  Mailbox or locker banks are receptacles having a plurality of compartments for neighborhood use and are considered well-known.  Modifying the receptacle of Hartman to accommodate a set of first compartments and a set of second compartments as claimed would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since doing so would enable delivery and pickup service to a plurality of homes/users in a neighborhood or apartment complex.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Newcomb U.S. Patent Application Publication No. 2020/0380465.
Regarding claim 10, Hartman discloses a receptacle comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose the access control unit granting access to a user in response to a wireless signal generated by a smart device associated with the user.
Newcomb discloses a receptacle system for delivery and pickup comprising an access control unit which grants access to a user in response to a wireless signal generated by a smart device associated with the user (paragraph [0089]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an access control unit which grants access to a user in response to a wireless signal generated by a smart device associated with the user in to the receptacle of Hartman since doing so would provide a secure location for items to be deposited for delivery and pickup and allowing an authorized user to securely access said items.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	September 10, 2022